I am in accord with the opinion of the majority to the effect that it was evidently not the purpose of the testatrix to form a residuary class the members of which should receive a percapita distribution and that the decree below should therefore be reversed. I cannot, however, agree that the intention of the testatrix in this matter is to be arrived at by indulging in the presumption that, where the contrary does not appear, the purpose of the maker was to conform to the statutory disposition for the simple and, to my mind, sufficient reason that one of the named beneficiaries included in the residuary class is shown to be a sister-in-law of the testatrix. If it was the purpose of the testatrix to dispose of the residue of her estate in accord with the statute, her sister-in-law would be excluded and yet she is plainly intended to be a member of the class.
I am of the opinion that the holographic will of an elderly woman layman, when read in the light of surrounding circumstances, as a matter of fact, seldom may be said to contemplate following the statute of descents and distributions, not as to determining the legatees, but in making the distinction between a per capita and a per stirpes
distribution. I believe that a slight presumption that the testatrix' purpose was to dispose of her estate in accord with the statute, is plainly overcome by the fact that those named in the provision under consideration as a class of beneficiaries, as such do not conform to the statute for the reason that among beneficiaries related by consanguinity there is also named a beneficiary related by marriage. The testatrix' purpose to have her residuary estate distributed per stirpes in accord with the statute, I think, cannot be presumed due to the fact that the beneficiaries *Page 716 
named in the same provision form a class which plainly conflicts with the statutory method of distribution. I am of the opinion that the residuary provision is too indefinite to be enforceable.